Citation Nr: 1641910	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  14-19 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center 


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had active duty service from January 1969 to August 1977, with an additional 11 years, 5 months and 8 days of active service.  He died in August 1988.  The appellant claims entitlement as his child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO) Pension Center.


FINDING OF FACT

The Veteran did not have any claims pending at the time of his death and the appellant did not file a claim for accrued benefits within one year of the Veteran's death.


CONCLUSION OF LAW

The criteria for accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2015); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).
Laws and Regulations

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For entitlement to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  The application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  The Board notes that although substitution is possible for pending claims when a claimant dies, such is only applicable in cases for claimants who died on or after October 10, 2008.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  

Analysis

The appellant seeks entitlement to accrued benefits as the Veteran's child.  

The Veteran's death certificate shows that he died in August 1988.  Historically, service connection for the cause of the Veteran's death was granted to the Veteran's surviving spouse in an October 1999 rating decision, effective September 1, 1988, the first month following the Veteran's death.  This is the earliest such a benefit may be awarded.  It was also noted at that time that there were no unpaid benefits from the Veteran's account.

There is no evidence that the Veteran had any claims pending at the time of his death.  Additionally, the appellant did not file a claim for accrued benefits within one year of the Veteran's death, which is the time limit for filing such a claim.  Moreover, standing for accrued benefits is typically not available for an adult child of a deceased veteran.

With respect to the appellant's assertion to the effect that service connection for lung cancer should have been granted during the Veteran's lifetime under Nehmer, that is, the Board notes that retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a), 3.816.  Such is not relevant to the instant case and the previously awarded death benefits were effective from the earliest possible date.  Moreover, lung cancer was yet not considered a presumptive disease due to herbicide exposure under 38 C.F.R. § 3.309(e) during the Veteran's lifetime.  In any case, VA has no authority to adjudicate a freestanding earlier effective date claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In summary, the Veteran's death certificate shows that he died in 1988.  VA received the appellant's claim for accrued benefits in August 2012.  Prior to August 2012, VA did not receive any communication from the appellant that could be construed as an informal claim for accrued benefits within one year of the Veteran's death.  Accordingly, any accrued benefits claim is barred as untimely even if there was a pending claim.

The Veteran's representative contends that the benefit-of-the-doubt doctrine should be applied.  However, the preponderance of the evidence is against the claim; thus, it is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Accrued benefits are denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


